 

Exhibit 10.1

 

AMENDMENT TO AMENDED AND RESTATED

EMPLOYMENT AGREEMENT

 

This Amendment to the Amended and Restated Employment Agreement (“Amendment”) is
made as of January 4, 2017 by and between Cinedigm Corp., a Delaware
Corporation, 902 Broadway, 9th Floor, New York, NY 10010 (the “Company”) and
Christopher J. McGurk, having an address at 8383 Wilshire Blvd., Suite 400,
Beverly Hills, CA 90211 (the “Employee”).

 

WITNESSETH:

 

WHEREAS, the Company and the Employee entered into an Amended and Restated
Employment Agreement on the 22nd day of August, 2013, which expires on March 31,
2017 (the “Agreement”);

 

WHEREAS, the Company desires to continue to employ the services of the Employee,
and the Employee desires to continue to be employed by the Company beyond March
31, 2017 upon the terms and conditions set forth in the Agreement, except as
expressly modified herein;

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth herein, and intending to be legally bound hereby, the parties hereby agree
as follows:

 

1.           All terms and conditions of the Agreement shall remain in full
force and effect except as expressly modified herein, and there shall be no
modification of such terms and conditions except as expressly made herein.

 

2.           Section 3 of the Agreement is hereby amended and restated in its
entirety to read as follows:

 

3.           Term.

 

(a)           Except as otherwise provided for herein, the term of this
Agreement shall be from January 4, 2017 (the “Effective Date”) through March 31,
2018 (the “Term”). The parties hereto agree to provide written notice to each
other no later than one hundred eighty (180) days before the expiration of the
Term regarding whether or not each party intends to extend the Term for an
additional year (the “Notice Period”). If the Company either notifies Employee
of its intent not to extend the Term or fails to provide written notice of its
intention not to extend the Term at least one hundred eighty (180) days prior to
the expiration of the Term and Employee has provided notice of his intent to
extend the Term, then, at the discretion of the Company, the Term shall either
be extended by a period of time equal to the portion of the Notice Period for
which written notice was not provided, or pay the Employee severance equal to
(i) Base Salary during said period of time and (ii) a pro rata portion of any
bonus earned through the date of the last day of Employee’s employment (“pay or
play”).

 

(b)           Upon the expiration of the Term, this Agreement, except for the
provisions that survive pursuant to this Section 3 and Section 8, will have no
further force or effect. In the event Employee remains employed by the Company
after the Term expires and the parties have not executed a successor written
agreement, the Employee’s employment will be at-will; provided, however, that
the Employee, for the duration of his at-will employment, will remain entitled
to the severance benefit described above, and in accordance with the terms set
forth, in Section 6(c) of this Agreement. In such event, Employee for the
duration of his at-will employment will be entitled to receive the Base Salary
and participate in the bonus and benefit plans in effect at the expiration of
the Term.

 



 

 

 

3.           If Employee’s employment is terminated by the Company without cause
at any time before, but not including, March 31, 2018, in addition to all
payments to which Employee may be entitled under the Agreement except as
provided in this paragraph 3, Employee will receive a one-time, lump-sum payment
of Two Hundred Fifty Thousand Dollars ($250,000), less applicable statutory
deductions and authorized withholdings. For the avoidance of doubt, any payment
under this Section 3 is in lieu and in full satisfaction of any retention bonus
that would have been paid to you for the fiscal year ended March 31, 2017
pursuant to Section 4(e) of the Agreement.

 

4.           The Employee acknowledges the receipt of a grant of 300,000 shares
of restricted stock pursuant to the terms of the Company’s 2000 Second Amended
and Restated Equity Incentive Plan, as amended, and a Notice of Restricted Stock
Award dated November 4, 2016.

 

IN WITNESS WHEREOF, the parties have executed and delivered this Amendment as of
the date first written above.

 



CINEDIGM CORP.     CHRISTOPHER J. MCGURK                           By: /s/ Gary
S. Loffredo     /s/ Christopher J. McGurk     Gary S. Loffredo           VP –
General Counsel        

 

 

 

 